Citation Nr: 1009243	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-22 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for 
scar/burn of the right shoulder.

2.  Entitlement to an initial compensable rating for 
scar/burn of the left shoulder.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jared Haynie, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1951 to June 
1955, from October 1962 to November 1962, and from January 
1966 to January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected scar/burn of the right 
shoulder is painful and hurts on movement, covers an area of 
approximately 100 square centimeters, and has underlying soft 
tissue damage.  It is not unstable, superficial, or results 
in loss of function or loss of range of motion.

2.  The Veteran's service-connected scar/burn of the left 
shoulder is painful and hurts on movement, covers an area of 
approximately 45 square centimeters; and is superficial.  It 
is does not have underlying soft tissue damage, is unstable, 
or results in loss of function or loss of range of motion. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 20 
percent, but no more, for scar/burn of the right shoulder, 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.3, 4.7, 4.118, Diagnostic Code (DC) 7801 (2008).

2.  The criteria for an initial disability rating of 10 
percent, but no more, for scar/burn of the left shoulder, 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.118, Diagnostic Code (DC) 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  

The Board observes that the Veteran has appealed with respect 
to the propriety of the initially assigned ratings for his 
scars/burns of the bilateral shoulders from the original 
grant of service connection.  VA's General Counsel has held 
that no VCAA notice is required for such downstream issues.  
VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In 
addition, the Board notes that the Court held that "the 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, § 5103(a) notice has served its purpose, 
and its application is no longer required because the claim 
has already been substantiated."  Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006).  In this case, the Veteran's claim 
for service connection for scars/burns of the bilateral 
shoulders was granted and initial noncompensable ratings were 
assigned in the January 2008 rating decision on appeal.  
Therefore, as the Veteran has appealed with respect to the 
initially assigned ratings, no additional 38 U.S.C.A. § 
5103(a) notice is required because the purpose that the 
notice is intended to serve has been fulfilled.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).   

Relevant to the duty to assist, service treatment records and 
VA treatment records have been obtained and considered.  The 
Veteran has not identified any additional, outstanding 
records necessary to decide his pending appeal.  
Additionally, he was provided with a VA examination in 
January 2008 in order to adjudicate his initial rating 
claims.  Neither the Veteran nor his representative have 
argued that such examination is inadequate for rating 
purposes.

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claims.

II.  Analysis

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities.  The rating percentages 
represent, as far as practically can be determined, the 
average impairment of the Veteran's earning capacity.  38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4.

When rating a service-connected disability, VA must consider 
the entire history of the disability.  38 C.F.R. § 4.1; see 
also Schafrath v. Derwinski, 1 Vet. App. 589, 596 (1991) 
(rating decisions must be based on a review of the "full 
recorded history of the condition").  VA assigns the 
disability rating that most closely reflects the level of 
social and occupational impairment a Veteran is suffering.  
Where a question arises as to which of two ratings to apply, 
the higher rating will be assigned if the "disability 
picture" more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When a reasonable doubt arises as to the 
degree of a Veteran's disability, VA resolves the doubt in 
the Veteran's favor.  38 C.F.R. § 4.3.

When assigning a disability rating, VA is obligated to 
consider whether a Veteran is entitled to "staged" ratings 
(separate ratings assigned for separate time periods).  
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (staged 
ratings for initial rating claims).

In January 2008, the RO established service connection for 
scars/burns of the right and left shoulders, and assigned 
separate noncompensable disability ratings at that time.  The 
Veteran contends he is entitled to an initial compensable 
disability rating for each of his service-connected 
scars/burns as they are painful and hurt with movement. 

The RO rated the Veteran's scars/burns of the right and left 
shoulders under Diagnostic Code (DC) 7804, which pertains to 
superficial and painful scars.  38 C.F.R. § 4.118, DC 7804 
(2008).  Under DC 7804, a maximum 10 percent rating is 
warranted when there are scars that are superficial and 
painful on examination.  A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, DC 7804.

Diagnostic Codes 7801, 7802, 7803, and 7805 are also relevant 
to evaluating scars not of the head, face, or neck.

Specifically, DC 7801 provides for a 10 percent rating when 
there is scarring-not of the head, face, or neck-that (1) 
is deep or causes limited motion and (2) covers an area or 
areas exceeding 6 square inches (39 sq. cm.).  A 20 percent 
rating is warranted when such scar(s) cover(s) an area or 
areas exceeding 12 square inches (77 sq. cm.).  A 30 percent 
rating is warranted when such scar(s) cover(s) an area or 
areas exceeding 72 square inches (465 sq. cm.).  Scars in 
widely separated areas, as on two or more extremities, are 
rated separately and combined in accordance with 38 C.F.R. § 
4.25.  38 C.F.R. § 4.118, DC 7801.

Under DC 7802, a maximum 10 percent rating is warranted when 
there is superficial scarring-not of the head, face, or 
neck-that does not cause limited motion and that covers an 
area or areas of 144 square inches (929 sq. cm.) or greater.  
38 C.F.R. § 4.118, DC 7802.

Under DC 7803, a maximum 10 percent rating is warranted when 
there are superficial, unstable scars.  38 C.F.R. § 4.118, DC 
7803.  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.

Under DC 7805 provides that scars may also be rated on the 
limitation of function of the affected part. 

The Board notes that in October 2008 the regulations 
pertaining to the evaluation of scars were amended effective 
October 23, 2008.  The Board observes that the regulatory 
changes only apply to applications received by VA on or after 
October 23, 2008, or if the Veteran requests review under the 
revised criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  
As neither situation applies in this case, the Board finds 
the 2008 changes to be inapplicable.  

Turning to the relevant evidence of record, the record shows 
that the Veteran underwent a VA examination in January 2008.  
Physical examination showed that the Veteran had two scars-
one on each shoulder-that resulted from burns he sustained 
in service during a drill in which he was trying to 
extinguish a fire in an airplane.  The burn, and the 
resulting scar, on the right shoulder was worse than the 
scar/burn on the left shoulder.

Examination of the right shoulder revealed a scar, almost 
oval shaped, located on the lateral aspect of the right 
shoulder over the deltoid muscle, approximately 10 cm. in 
length and 10 cm. in width.  It was atrophic in appearance.  
Physical examination revealed some degree of discoloration 
(scar appeared whiter than the surrounding skin); minimal to 
mild underlying tissue loss; mild to moderate induration of 
the scar by palpation in comparison with the surrounding 
skin; adherence to underlying tissue; and underlying soft 
tissue damage.  There was no keloid formation; no resulting 
loss of function or loss of range of motion; no significant 
elevation or depression; no pain; no tenderness on palpation; 
and no skin ulceration or breakdown over the scar.

Examination of the left shoulder revealed an oval-shaped scar 
located at the lateral aspect of the left shoulder, of 
blurred borders, approximately 9 cm. in length and 5 cm. in 
width.  It was more or less irregularly atrophic in 
appearance, but much less so than the scar of the right 
shoulder.  There was no keloid formation; no elevation or 
depression; no resulting loss of function or loss of range of 
motion; no pain; no tenderness on palpation; no adherence to 
underlying tissue; no underlying soft tissue damage; and no 
skin ulceration or breakdown over the scar.

After reviewing the evidence, the Board finds that the 
Veteran's service-connected scar/burn of the right shoulder 
warrants an initial rating of 20 percent, but no more; and 
that the Veteran's service-connected scar/burn of the left 
shoulder warrants an initial rating of 10 percent, but no 
more.

As noted above, scars in widely separated areas, as on two or 
more extremities, are rated separately and combined in 
accordance with 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.118, DC 7801.  Accordingly, the Board will rate the 
Veteran's scar/burn of the right shoulder separately from the 
scar/burn of the left shoulder. 

Relevant to the Veteran's scar/burn of the right shoulder, 
the Board finds that he is entitled to an initial rating of 
20 percent under DC 7801.  Under that DC, a 20 percent rating 
is warranted for a deep scar that covers an area of at least 
12 square inches (77 sq. cm.).  Here, the Veteran's scar/burn 
of the right shoulder is deep, as it is associated with 
underlying soft tissue damage, and covers an area of 
approximately 100 square centimeters.  The scar does not 
warrant a 30 percent rating under DC 7801 because it does not 
cover an area of at least 72 square inches (465 sq. cm.).

As a 20 percent rating is higher than those allowed for under 
DCs 7802, 7803, and 7804, the Board finds that the Veteran is 
not entitled to higher ratings under such DCs.  Likewise, he 
is not entitled to separate ratings as his scar/burn of the 
right shoulder does not cover an area greater than 144 square 
inches (929 sq. cm.), is not unstable (i.e., frequent loss of 
covering of skin over the scar), or is superficial (i.e., not 
associated with underlying soft tissue damage).  Under DC 
7805, the Veteran's scar may also be rated on the limitation 
of function of the affected part.  In this regard, the Board 
notes that the January 2008 examiner observed that, while the 
Veteran had a loss of range of right shoulder motion, such 
was more likely than not caused by degenerative joint disease 
versus rotator cuff rather than the scar.  Moreover, the 
examiner determined that there was no resulting loss of 
function or loss of range of motion.  Therefore, no further 
consideration under DC 7805 is warranted. 

Relevant to the Veteran's scar/burn of the left shoulder, the 
Board finds that he is entitled to an initial rating of 10 
percent under DC 7804.  Such DC provides for a 10 percent 
rating where there the scar is superficial and painful on 
examination.  In this regard, the Board observes that such 
scar is superficial in that it is not associated with 
underlying soft tissue damage.  Specifically, at the January 
2008 VA examination, it was observed that the Veteran's 
scar/burn of the left shoulder had no underlying soft tissue 
damage.  Additionally, while the January 2008 VA examination 
revealed that such is not tender to palpation, the Veteran 
indicated in his July 2008 substantive appeal that his scar 
was painful and hurt with movement.  The Board finds that the 
Veteran is competent to testify as to the pain he experiences 
as a result of his scar/burn.  Therefore, resolving any doubt 
in his favor, the Board finds that he is entitled to an 
initial 10 percent rating under DC 7804 for his scar/burn of 
the left shoulder.  

However, the Veteran is not entitled to an initial rating in 
excess of 10 percent for his scar/burn of the left shoulder.  
In this regard, a rating of 10 percent is the maximum allowed 
under DC 7804.  Additionally, as such scar is not deep (i.e., 
associated with underlying soft tissue damage), covers an 
area in excess of 45 square inches (as demonstrated at his 
January 2008 VA examination), and is not unstable (i.e., 
frequent loss of covering of skin over the scar), higher or 
separate ratings are not warranted under DC 7801, 7802, or 
7803.  Under DC 7805, the Veteran's scar may also be rated on 
the limitation of function of the affected part.  However, at 
the January 2008 VA examination, it was observed that the 
Veteran did not have any complaints of limitation of left 
shoulder range of motion.  Moreover, the examiner determined 
that there was no resulting loss of function or loss of range 
of motion.  Therefore, no further consideration under DC 7805 
is warranted. 

Therefore, the Board finds that the Veteran is entitled to an 
initial rating of 20 percent for his scar/burn of the right 
shoulder and an initial rating of 10 percent for his 
scar/burn of the left shoulder. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a claim for a total rating based on individual 
unemployability (TDIU) is part of an increased rating claim 
when such claim is expressly raised by the Veteran or 
reasonably raised by the record.  The Court further held that 
when evidence of unemployability is submitted at the same 
time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the Board finds 
that a claim for a TDIU was not expressly raised by the 
Veteran or reasonably raised by the record.  In this regard, 
the Veteran has not indicated, nor does the evidence 
otherwise show, that he is unemployed due to his scars/burns 
of his bilateral shoulders.  Moreover, insofar as the 
Veteran's bilateral shoulder scars/burns interfere with his 
employability, the Board finds that such is contemplated by 
his assigned evaluations under the rating schedule.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Therefore, as the Board has determined that a claim for TDIU 
has not been raised by the Veteran or the evidence of record, 
higher ratings for the Veteran's disabilities may only be 
awarded on an extra-schedular basis. 

An extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are 
applied.  Specifically, the Court stated that the 
determination of whether a claimant is entitled to an extra-
schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be 
determined whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  In 
this regard, the Court indicated that there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as "marked interference with 
employment" and "frequent periods of hospitalization."  
Third, when an analysis of the first two steps reveals that 
the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected bilateral 
shoulder scars/burns with the established criteria found in 
the rating schedule.  The Board finds that the Veteran's 
bilateral shoulder scars/burns symptomatology is fully 
addressed by the rating criteria under which such 
disabilities are rated.  There are no additional symptoms of 
his bilateral shoulder scars/burns that are not addressed by 
the rating schedule.  Therefore, the Board finds that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology for his service-connected 
disabilities.  As such, the Board finds that the rating 
schedule is adequate to evaluate the Veteran's disability 
picture.  Moreover, to the extent that the Veteran's 
bilateral shoulder scars/burns may interfere with his 
employability, such interference is addressed by the 
schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Therefore, the Board finds that there are no 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization.  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In sum, the Board finds that an initial rating of 20 percent 
for the Veteran's scar/burn of the right shoulder and an 
initial rating of 10 percent for his scar/burn of the left 
shoulder is warranted for the entire appeal period.  The 
Board, however, finds that the preponderance of the evidence 
is against the Veteran's claim for an initial rating in 
excess of 20 percent for his scar/burn of the right shoulder 
and an initial rating in excess of 10 percent for his 
scar/burn of his left shoulder.  In making such 
determination, the Board finds the benefit of the doubt 
doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 4.3, 4.7.


ORDER

An initial 20 percent disability rating, but no more, for 
scar/burn of the right shoulder is granted, subject to the 
laws and regulations governing the payment of monetary 
awards.

An initial 10 percent disability rating, but no more, for 
scar/burn of the left shoulder is granted, subject to the 
laws and regulations governing the payment of monetary 
awards.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


